     Case 1:18-cv-00096-DAD-JDP Document 24 Filed 12/14/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK ANTHONY,                                    Case No. 1:18-cv-00096-DAD-JDP (HC)
12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS
                                                       THAT COURT DENY PETITIONER’S
13              v.                                     MOTION FOR RELIEF FROM JUDGMENT
14    JOHN GARZA,                                      OBJECTIONS DUE IN FOURTEEN DAYS
15                       Respondent.                   ECF No. 23
16

17

18          Petitioner Mark Anthony, a state prisoner proceeding without counsel, brought this habeas

19   action on December 8, 2017. ECF No. 1. Petitioner then filed a motion to stay the petition and

20   hold it in abeyance pending exhaustion of state court remedies. ECF No. 18. On March 27,

21   2018, Magistrate Judge Seng recommended that the motion to stay be denied because petitioner

22   had not shown good cause for failing to exhaust sooner. 1 ECF No. 19 at 4. On July 18, 2018,

23   Judge Seng’s recommendations were adopted by Judge Drozd, and the petition was dismissed

24   because it contained only unexhausted claims. ECF No. 21. More than two years later, petitioner

25   filed a motion to continue his habeas petition. ECF No. 23. In his motion, petitioner states that

26   he has now fully exhausted the claims in the dismissed petition and requests that petition he filed

27
            1
            The case was reassigned to me in April of 2018, after Judge Seng had filed his
28   recommendations. ECF No. 20.
                                                    1
     Case 1:18-cv-00096-DAD-JDP Document 24 Filed 12/14/20 Page 2 of 3


 1   in 2017 be allowed to proceed. Id. at 2-3. Given the posture of this case, I construe his motion as

 2   one for relief from judgment under Federal Rule of Civil Procedure 60(b). I recommend that his

 3   motion be denied.

 4          Under Rule 60(b), a party may request reconsideration of a final order or judgment. Fed.

 5   R. Civ. P. 60(b). There are five circumstances identified in the rule that justify reopening final

 6   judgment: (1) mistake, (2) newly discovered evidence, (3) fraud by the opposing party, (4) the

 7   judgment is void, or (5) the judgment has been satisfied, released, or discharged. Fed. R. Civ. P.

 8   60(b)(1)-(5). There is also a final catch-all category that allows for reconsideration for “any other

 9   reason that justifies relief.” Fed. R. Civ. P. 60(b)(6).

10          More than two years have passed since Judge Drozd dismissed this case. It appears that

11   petitioner spent that time exhausting his claims in state court. ECF No. 23 at 2. But the basis for

12   dismissal was that petitioner was not entitled to a stay. Granting petitioner’s motion and allowing

13   him to “continue” this case now that exhaustion has been completed would effectively grant him

14   the stay that the court found unwarranted. And petitioner has not offered any argument that Judge

15   Drozd was wrong to deny the motion for stay.2 Finally, as a procedural matter, the petition

16   cannot “continue” because it was dismissed without prejudice and, thus, is no longer operative.

17   See United States v. California, 932 F.2d 1346, 1351 (9th Cir. 1991) (stating that the legal effect

18   of a dismissal without prejudice is to render the action as if it had never been filed).

19          If petitioner wishes to reassert his claims now that they have been exhausted in state court,

20   he should file a new petition in a separate case. See, e.g., Hernandez v. Montgomery, No. CV 19-
21   2727-AB (KS), 19-2019 U.S. Dist. LEXIS 227526, *7 (C.D. Cal. 2019) (noting that where a

22   court dismisses a petition “there would be no petition to stay, and no ability to file an amended

23   petition—Petitioner would need to file a new petition in a new action against Respondent”).

24

25

26
27
            2
             Such argument would be time-barred. Under Rule 60, any argument that the judgment
28   was mistaken must be brought within one-year of the entry of judgment. Fed. R. Civ. P. 60(c)(1).
                                                    2
     Case 1:18-cv-00096-DAD-JDP Document 24 Filed 12/14/20 Page 3 of 3


 1            I recommend that petitioner’s motion to continue his habeas petition, ECF No. 23, which I

 2   construe as a motion for relief from judgment pursuant to Rule 60(b), be denied.

 3            These findings and recommendations are submitted to the U.S. District Court Judge

 4   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

 5   Practice for the United States District Court, Eastern District of California. Within fourteen days

 6   of service of the findings and recommendations, any party may file written objections to the

 7   findings and recommendations with the court and serve a copy on all parties. That document

 8   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

 9   District Judge will then review the findings and recommendations under 28 U.S.C.

10   § 636(b)(1)(C).

11
     IT IS SO ORDERED.
12

13
     Dated:      December 11, 2020
14                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
